 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 1 of 23 Page ID #:1032




1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
4    VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
5    Assistant United States Attorneys
     Major Frauds/Asset Forfeiture/
6    General Crimes Sections
           1100/1400/1200 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-0102/2569/1785
           Facsimile: (213) 894-6269/0142/0141
9          E-mail: Andrew.Brown@usdoj.gov
                   Victor.Rodgers@usdoj.gov
10                 Maxwell.Coll@usdoj.gov
11   Attorneys for Defendants
     UNITED STATES OF AMERICA, et al.
12
                             UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
   PAUL SNITKO, JENNIFER SNIKO,                Case No. 2:21-cv-04405-RGK-MAR
16 JOSEPH RUIZ, TYLER GOTHIER,
   JENI VERDON-PEARSONS,                       DEFENDANTS’ OPPOSITION TO
17 MICHAEL STORC, and TRAVIS                   MOTION FOR CLASS
   MAY,                                        CERTIFICATION
18
            Plaintiffs,                        Date:      September 27, 2021
19                                             Time:      9:00 a.m.
                   v.                          Courtroom: 850, the Honorable
20                                                        R. Gary Klausner
   UNITED STATES OF AMERICA. ET
21 AL,,
22             Defendants.
23
24
25
26
27
28
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 2 of 23 Page ID #:1033




1          Defendants United States of America and Tracy L. Wilkison and Kristi Koons
2    Johnson in their official capacities (collectively, “the government”) hereby oppose
3    Plaintiffs Paul Snitko, Jennifer Snitko, Joseph Ruiz, Tyler Gothier, Jeni Verdon-
4    Pearsons, Michael Storc, and Travis May’s motion for class certification (Dkt. 71).
5    Dated: September 7, 2021                     Respectfully submitted,
6                                                 TRACY L. WILKISON
                                                  Acting United States Attorney
7                                                 SCOTT M. GARRINGER
                                                  Assistant United States Attorney
8                                                 Chief, Criminal Division
9                                                       /s/             ______________
                                                  ANDREW BROWN
10                                                VICTOR A. RODGERS
                                                  MAXWELL COLL
11                                                Assistant United States Attorneys
12                                                Attorneys for Defendants
                                                  UNITED STATES OF AMERICA, et al.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 3 of 23 Page ID #:1034




1                                              TABLE OF CONTENTS
2    DESCRIPTION                                                                                                         PAGE
3    I.     INTRODUCTION ................................................................................................... 1
4    II.    STATEMENT OF FACTS ...................................................................................... 2
5    III.   LEGAL STANDARD ............................................................................................. 7
6    IV.    ARGUMENT ........................................................................................................... 8
7           A.       Named Plaintiffs Cannot Demonstrate Rule 23(a) Commonality ................ 8
8           B.       Named Plaintiffs Cannot Satisfy Rule 23(a) Typicality ............................. 10
9           C.       Named Plaintiffs Cannot Meet The Remaining Rule 23(a) Factors ........... 10
10          D.       Even if Named Plaintiffs Could Satisfy Rule 23(a), They Fail To
                     Meet The Requirements of Rule 23(b)........................................................ 14
11
            E.       The Court Should Limit Any Decision On The Destruction Of
12                   Documents To Named Plaintiffs ................................................................. 16
13          F.       The Court Should Decline to Certify A Class Where Putative Class
                     Members Can Raise Issues In Civil Forfeiture Actions .............................. 18
14
     V.     CONCLUSION...................................................................................................... 18
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  i
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 4 of 23 Page ID #:1035




1                                             TABLE OF AUTHORITIES
2    DESCRIPTION                                                                                                         PAGE
3    CASES
4    Am. Exp. Co. v. Italian Colors Rest.,
5      570 U.S. 228, 234 (2013) ............................................................................................. 7
6    Comcast Corp. v. Behrend,
       569 U.S. at 33 (2013) .................................................................................................... 7
7
     Gen. Tel. Co. of Sw. v. Falcon,
8
       457 U.S. 147, 157-58, n.13 (1982) ............................................................................. 10
9
     Halliburton Co. v. Erica P. John Fund, Inc.,
10     573 U.S. 258, 275 (2014) ........................................................................................... 14
11   Jamie S. v. Milwaukee Pub. Schs.,
12     668 F.3d 481, 499 (7th Cir. 2012) .................................................................... 8, 14, 16
13   Kincade v. Gen. Tire & Rubber Co.,
       635 F.2d 501, 506 (5th Cir. 1981) .............................................................................. 13
14
15   Mazza v. Am. Honda Motor Co., Inc.,
       666 F.3d 581, 588 (9th Cir. 2012) ................................................................................ 7
16
     One 1958 Plymouth Sedan v. Pennsylvania,
17     380 U.S. 693, 696 (1965) ........................................................................................... 18
18   Reeb v. Ohio Dep't of Rehab. & Corr.,
19     435 F.3d 639, 645 (6th Cir. 2006) .............................................................................. 13
20   B.K. by next friend Tinsley v. Snyder,
       922 F.3d 957, 967 (9th Cir. 2019) .......................................................................... 8, 10
21
22   United States v. $186,416.00 in U.S. Currency,
       590 F.3d 942, 950 (9th Cir. 2010) .............................................................................. 18
23
     Wal-Mart Stores, Inc. v. Dukes,
24     564 U.S. 345-362 (2011) ...................................................................................... passim
25   Wang v. Chinese Daily News, Inc.,
26     737 F.3d 538, 542 (9th Cir. 2013) ................................................................................ 7
27
28
                                                                   ii
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 5 of 23 Page ID #:1036




1                                 TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                                                             PAGE
3    STATUTES
4    18 U.S.C. § 983(a)(3)(A) ................................................................................................ 11
5    18 U.S.C. § 983(a)(3)(B) ................................................................................................ 11
     RULES
6
     Fed. R. Civ. P. 23 ......................................................................................................... 7, 14
7
     Fed. R. Civ. P. 23(a).................................................................................................. passim
8
     Fed. R. Civ. P. 23(a)(2) ...................................................................................................... 8
9    Fed. R. Civ. P. 23(b) ................................................................................................. passim
10   Fed. R. Civ. P. 23(b)(2)............................................................................................. passim
11   Fed. R. Civ. P. 23(b)(3).................................................................................................... 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    iii
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 6 of 23 Page ID #:1037




1                    MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Plaintiffs Paul Snitko, Jennifer Snitko, Joseph Ruiz, Tyler Gothier, Jeni Verdon-
4    Pearsons, Michael Storc, and Travis May (collectively, “Named Plaintiffs”) seek to
5    certify a broad mandatory class of every renter of a safe deposit box at U.S. Private
6    Vaults who (1) had property seized and (2) has identified themselves to the FBI. In
7    addition to this broad mandatory class, the Named Plaintiffs also seek certification of
8    two subclasses. The motion for class certification fails for several reasons.
9          First, Named Plaintiffs cannot meet the commonality requirement of Rule 23(a).
10   On the face of the First Amended Complaint (“FAC”), Named Plaintiffs seek relief that
11   is not capable of resolution through common answers. Instead, Named Plaintiffs
12   improperly attempt to use the class vehicle to force the government to provide a unique
13   answer (i.e., a basis for ongoing retention of property or a showing of probable cause)
14   for every putative class member. Moreover, the inventory search conducted at U.S.
15   Private Vaults presents individualized issues with respect to each boxholder’s particular
16   box, including whether law enforcement officials acted in accordance with the search
17   warrant’s requirements. The Federal Rules prohibit such a class where individual
18   answers – not common answers – drive the resolution of the litigation.
19         Second, Named Plaintiffs fail to satisfy the typicality requirement of Rule 23(a).
20   The government has already reached out and returned property to each of the Named
21   Plaintiffs (or initiated the wire-transfer process); none has a live claim. Because Named
22   Plaintiffs no longer have standing, they ask the Court to construe their claims as relating
23   back to the filing of the FAC and argue the doctrine of “inherently transitory claims”
24   applies here. But Named Plaintiffs miss the mark. The broad classes they seek to certify
25   now comprise a diverse set of putative class members—many have already received
26   their property, others are or will soon be claimants in civil forfeiture proceedings, and
27   several remain anonymous and seek the return of their property through anonymously-
28   filed lawsuits and motions. Even if the Court ignored the mootness of the Named
                                                   1
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 7 of 23 Page ID #:1038




1    Plaintiffs’ claims, Named Plaintiffs still are not typical of the broad proposed classes
2    they seek to represent.
3             Third, Named Plaintiffs fail to meet their burden with respect to the remaining
4    Rule 23(a) requirements. Classes certified under Rule 23(b)(2), as Named Plaintiffs
5    propose, are mandatory—any and every person within the class and subclasses will be
6    bound by this Court’s judgment without the opportunity to opt-out, either before or after
7    judgment. Yet Plaintiffs seek broad relief on behalf of the expansive class, regardless of
8    putative class members’ status or the nature of their proceedings. Many putative class
9    members are or will soon be claimants in civil forfeiture proceedings and can litigate the
10   issue of the lawfulness of the inventory search as to their specific property in that forum.
11   Named Plaintiffs ask the Court to elevate their claims above all others -- this presents
12   irreconcilable conflicts with the broad set of class members they hope to represent.
13            Fourth, Named Plaintiffs cannot meet either requirement of Rule 23(b)(2). The
14   government has not “acted or refused to act on grounds that apply generally to the class.”
15   Fed. R. Civ. P. 23(b)(2). Rather, the government has acted in a variety of ways, both
16   during the execution of the search warrant and after, including by returning property to
17   some boxholders and initiating judicial forfeiture proceedings against the contents of
18   other boxes. Moreover, the relief Named Plaintiffs seek would merely initiate a process
19   through which highly individualized determinations are made. The law is clear that this
20   type of relief is class-wide in name only.
21            Fifth, Named Plaintiffs recklessly seek class certification for the purpose of
22   obtaining an order that the government must destroy all documents related to every
23   putative class member. In light of ongoing civil and criminal proceedings, the Court
24   should reject this basis for class certification and limit any relief to the Named Plaintiffs
25   alone.
26   II.      STATEMENT OF FACTS
27            Plaintiffs Paul Snitko, Jennifer Snitko, Joseph Ruiz (“Ruiz”), Tyler Gothier
28   (“Gothier’), Jeni-Verdon-Pearsons (“Verdon-Pearsons”), Michael Storc (“Storc”) and
                                                     2
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 8 of 23 Page ID #:1039




1    Travis May (“May”) seek class certification in relation to their FAC for return of
2    property and class-wide declaratory and injunctive relief arising from the seizure of
3    property from their safety deposit boxes at U.S. Private Vaults, Inc. (“USPV”). Counts
4    I through VI of the FAC are raised as class claims and base jurisdiction under the APA,
5    the Declaratory Judgment Act and the U.S. Constitution (FAC ¶¶ 1 and 3 and at 34:7
6    [title “Class Claims”]).
7           Class claim Count I is asserted by the Named Plaintiffs on behalf of the “proposed
8    class”1 and seeks declaratory relief via a declaration that the government’s seizure
9    violated the Fourth Amendment and prohibiting the government from retaining or using
10   any records obtained during the search except for the limited purpose of reuniting
11   plaintiffs with their property. (FAC ¶¶ 168-170 and prayer for relief (“PFrRlf”) ¶ H(i),
12   H(ii) and I.) Because this claim requests that the government reunite plaintiffs with
13   their property, it also seeks the return of property by the government. Class claim Count
14   II is asserted by Paul Snitko and Jennifer Snitko (collectively, the “Snitkos”), Ruiz and
15   Gothier on behalf of the “proposed no notice subclass”2 and seeks to have their property
16   returned, in order to vindicate their Fourth Amendment rights, unless that government
17   can state a valid basis for retaining the property. (FAC ¶¶ 173 and 176 and PFrRlf H(iii)
18   and J(i).)
19          Class claim Count III is asserted by Ruiz, Verdon-Pearsons, Storc, and May on
20
21
            1
22           Plaintiffs define the “proposed class” as “All renters of U.S. Private Vaults safe
     deposit boxes who (a) had property within their safe-deposit box seized by the federal
23   government on or about March 22, 2021; and (b) have identified themselves to the FBI
     since the seizure.” FAC ¶ 139.
24
            2
             Plaintiffs define the “proposed no notice subclass,” for which they assert the
25   Snitkos, Gothier and Ruiz are members, as “All renters of U.S. Private Vaults safe
     deposit boxes who (a) had property within their safe-deposit box seized by the federal
26   government on or around March 22, 2021; and (b) have identified themselves to the FBI
     since the seizure; (c) have not been notified that their safe deposit boxes are the subject
27   of currently ongoing administrative or judicial forfeiture proceeding [sic]; and (d) whose
     property is still in the possession of the federal government.” FAC ¶¶ 140 and 141.
28
                                                  3
 Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 9 of 23 Page ID #:1040




1    behalf of the “proposed forfeiture subclass,”3 and alleges a violation of the Fourth
2    Amendment based on the ongoing retention of property (which means plaintiffs seek the
3    return of the property), absent individualized probable cause for each seized property and
4    without the government stating a valid legal and factual basis for retaining the property.
5    (FAC ¶¶ 187 and 198 and PFrRlf H(v).)
6          Class claims Count IV and V allege a violation of the Due Process Clause of the
7    Fifth Amendment due to the failure to provide a prompt hearing to allow plaintiffs to
8    secure their property return and seeks return of the property because plaintiffs allege the
9    hearing is required so they can secure the return of their property, with Count IV asserted
10   by the Snitkos, Ruiz and Gothier (FAC ¶¶ 201, 205 and 207 and PFrRlf H(v) and H(vi))
11   and Count V asserted by Verdon-Pearsons, Storc, May and Ruiz (FAC ¶¶ 209, 217 and
12   218). Finally, class claim Count VI is asserted by plaintiffs on behalf of the proposed no
13   notice subclass and proposed forfeiture subclass, and allege a Fifth Amendment violation
14   based on the right against self-incrimination and alleges that the government will not
15   return property unless they identify themselves and, like the other claims, requests the
16   return of property based on the constitutional violation. (FAC ¶¶ 224 and 228.)
17         This lawsuit is largely moot as to the Named Plaintiffs. (Dkt. No. 60 (July 23,
18   2021 order re: plaintiffs’ motion for preliminary injunction at 1, noting that the Snitkos
19   had recovered their property and Gothier was scheduling his property’s return).) The
20   FBI has returned the contents of the Snitkos’ box. (See Dkt. 69.) The FBI has returned
21   the contents of Gothier’s box, after several attempts to reach Gothier to schedule the
22   return. (Id.; Dkt. 68-1.) The FBI has returned the gold seized from May’s box and is in
23   the process of transferring funds equivalent to the cash seized. (Id.) The FBI is in the
24
           3
             Plaintiffs define the “proposed forfeiture subclass,” for which they assert
25   Verdon-Pearsons, Storc, May and Ruiz are members, as “All renters of U.S. Private
     Vaults safe deposit boxes who (a) had property within their safe-deposit box seized by
26   the federal government on or around March 22, 2021; and (b) have identified themselves
     to the FBI since the seizure; (c) whose property is now the subject of a purported
27   administrative forfeiture proceeding; and (d) whose property is still in the possession of
     the federal government.” FAC ¶¶ 142 and 143.
28
                                                  4
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 10 of 23 Page ID #:1041




1    process of transferring funds equivalent to the cash seized from Ruiz’s box. (Id.) And
2    the FBI is in the process of returning the property seized from the box of Verdon-
3    Pearsons and Storc. (Id.)
4          As to the remainder of the “forfeiture subclass,” the government cannot forfeit the
5    property without filing a complaint within the 90-day period after a claim is filed. The
6    government has begun filing judicial civil forfeiture complaints. (See, e.g., United States
7    of America v. $399,000.00 in U.S. Currency, 2:21-cv-06966-RGK-MAR; United States
8    of America v. $600,980.00 in U.S. Currency, 2:21-cv-06965-RGK-MAR; United States
9    of America v. $341,500.00 in U.S. Currency, 2:21-cv-06967-RGK-PLA; United States
10   of America v. $305,000.00 in U.S. Currency, 2:21-cv-06968-RGK-MAR; United States
11   of America v. $462,880.00 in U.S. Currency and Miscellaneous Jewelry, 2:21-cv-07077-
12   E; United States of America v. $599,870.00 in U.S. Currency, $21,000.00 in U.S.
13   Currency and Approximately 59 Miscellaneous Yellow and White Colored Coins and
14   Bars, 2:21-cv-07078-SK; and United States of America v. $400,000.00 in U.S. Currency,
15   2:21-cv-7153.) The filing deadlines for these proceedings range from late August to late
16   October and require individualized determinations as to whether the government will
17   seek judicial forfeiture of the contents of a particular box. The facts underlying each
18   complaint are varied.
19         For example, with respect to Box No. 5911, the government has made an
20   individualized determination that the boxholder is a drug supplier who provides drugs to
21   others and receives currency in exchange for the drugs he supplies. (See United States
22   of America v. $399,000.00 in U.S. Currency, 2:21-cv-06966-RGK-MAR, Dkt. 1.) The
23   boxholder has a significant criminal history, which includes California and Illinois state
24   felony convictions for aggravated criminal sexual assault, robbery, felony drug
25   convictions and convictions for domestic violence. (Id.) In addition, the boxholder has a
26   2010 New Jersey federal district court conviction for bank fraud and felon in possession
27   of a firearm for which he was sentenced to 70 months imprisonment and five years of
28   supervised release. (Id.) He also has a 2019 State of California conviction for perjury
                                                  5
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 11 of 23 Page ID #:1042




1    for which he is on probation. (Id.)
2          Inside the box, officers found $399,000.00 in U.S. currency. (Id.) The boxholder
3    does not have anywhere near sufficient legal sources of income to justify his acquisition
4    and possession of the $399,000.00 defendant currency; for example, information from
5    the California Employment Development Department reflects no wages having been
6    paid to the boxholder. (Id.) Moreover, the currency was bundled, rubber-banded, and in
7    denominations consistent with narcotic trafficking, and a trained, state-certified narcotic
8    detection canine gave a positive alert to the defendant currency, which signifies that the
9    funds had recently been in close proximity with narcotics. (Id.) On July 15, 2021,
10   officers executed a federal search warrant at the boxholder’s residence. (Id.) During the
11   search, officers found evidence of the boxholder engaging in a large credit card scheme,
12   including credit card swipers and logbooks with social security numbers. (Id.)
13         With respect to Box No. 4304, the government made an individualized
14   determination that the boxholder has a significant criminal history, which includes a
15   1996 federal conviction on cocaine trafficking charges for which he was sentenced to
16   over 20 years (or more specifically 247 months) imprisonment followed by 5 years of
17   supervised release. (See United States of America v. $305,000.00 in U.S. Currency,
18   2:21-cv-06968-RGK-MAR.) Officers found $305,000.00 in U.S. currency inside the
19   box. (Id.) Law enforcement officers executed a search warrant on the boxholder’s
20   residence on July 15, 2021. (Id.) Officers found 10 phones in the boxholder’s bedroom.
21   (Id.) When officers asked why he had 10 phones, the boxholder replied he needs “10
22   phones to stay 10 steps away from you.” (Id.)
23         The government has filed civil forfeiture complaints based against the property in
24   other boxes after conducting similar individualized inquiries. The government also
25   continues to return property to boxholders after making individualized determinations
26   that a civil forfeiture complaint will not be filed. The numbers of boxes associated with
27   property returned to boxholders changes daily as the deadlines vary for each box.
28   Moreover, some individuals have filed claims, some have filed petitions, and some have
                                                  6
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 12 of 23 Page ID #:1043




1    filed both claims and petitions.
2       III.      LEGAL STANDARD
3              The “class action is ‘an exception to the usual rule that litigation is conducted by
4    and on behalf of the individual named parties only.’” Comcast, 569 U.S. at 33 (citation
5    omitted). “To come within the exception, a party … ‘must affirmatively demonstrate his
6    compliance’ with Rule 23.” Id. (quoting Dukes, 564 U.S. at 350). For this reason, Rule
7    23 “imposes stringent requirements for certification that in practice exclude most
8    claims.” Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 234 (2013).
9              Rule 23(a) tests whether “the named plaintiffs are appropriate representatives of
10   the class whose claims they wish to litigate,” Wang v. Chinese Daily News, Inc., 737
11   F.3d 538, 542 (9th Cir. 2013), requiring every “party seeking class certification [to carry
12   the] burden of affirmatively demonstrating” (1) numerosity, (2) commonality, (3)
13   typicality, and (4) adequacy of representation. Mazza v. Am. Honda Motor Co., Inc.,
14   666 F.3d 581, 588 (9th Cir. 2012). “Under Rule 23(a), the party seeking certification
15   must demonstrate, first, that (1) the class is so numerous that joinder of all members is
16   impracticable, (2) there are questions of law or fact common to the class, (3) the claims
17   or defenses of the representative parties are typical of the claims or defenses of the class,
18   and (4) the representative parties will fairly and adequately protect the interests of the
19   class.” Dukes, 564 U.S. at 345. “Second, the proposed class must satisfy at least one of
20   the three requirements listed in Rule 23(b).” Id. “Rule 23 does not set forth a mere
21   pleading standard,” id. at 350; rather, Plaintiff is required “to prove that there are in fact
22   sufficiently numerous parties, common questions of law or fact, etc.” Id.
23             Plaintiffs seek certification under Rule 23(b)(2), which “allows class treatment
24   when ‘the party opposing the class has acted or refused to act on grounds that apply
25   generally to the class, so that final injunctive relief or corresponding declaratory relief is
26   appropriate respecting the class as a whole.’” Dukes, 564 U.S. at 360. “The key to the
27   (b)(2) class is the indivisible nature of the injunctive or declaratory remedy warranted—
28   the notion that the conduct is such that it can be enjoined or declared unlawful only as to
                                                      7
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 13 of 23 Page ID #:1044




1    all of the class members or as to none of them” Id. (internal citation and quotation marks
2    omitted). “In other words, Rule 23(b)(2) applies only when a single injunction or
3    declaratory judgment would provide relief to each member of the class. Id. It does not
4    authorize class certification when each individual class member would be entitled to a
5    different injunction or declaratory judgment against the defendant.” Id. “If
6    individualized relief is sought—even individual injunctive relief—the named plaintiffs
7    must look elsewhere in Rule 23(b) to obtain certification.” Jamie S. v. Milwaukee Pub.
8    Schs., 668 F.3d 481, 499 (7th Cir. 2012) (citing Dukes, 564 U.S. at 361-362).
9       IV.    ARGUMENT
10             A.   Named Plaintiffs Cannot Demonstrate Rule 23(a) Commonality.
11         The differences among the putative class members preclude commonality because
12   there are no common answers that will drive resolution of the litigation. Instead, the
13   proposed classes would require the government to provide unique, individualized
14   answers regarding the government’s retention of property and the basis for probable
15   cause with respect to each boxholder. Moreover, the inventory search conducted at U.S.
16   Private Vaults was conducted by numerous law enforcement officials and would require
17   individualized inquiries with respect to each box.
18         “Rule 23(a)(2) provides that class members may sue as representative parties only
19   if ‘there are questions of law or fact common to the class.’” B.K. by next friend Tinsley
20   v. Snyder, 922 F.3d 957, 967 (9th Cir. 2019). “That language is easy to misread, since
21   any competently crafted class complaint literally raises common questions.” Dukes,
22   564 U.S. at 349 (2011) (alteration and internal quotation marks omitted) (emphasis
23   added). So, for example, “[m]erely alleging a ‘violation of the same provision of law’
24   does not satisfy commonality.” Tinsley, 922 F.3d at 967 (quoting Dukes, 564 U.S. at
25   350). Instead, the “claims must depend upon a common contention” that “is capable of
26   classwide resolution—which means that determination of its truth or falsity will resolve
27   an issue that is central to the validity of each one of the claims in one stroke.” Dukes,
28   564 U.S. at 350. In other words, “[w]hat matters to class certification is not the raising
                                                   8
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 14 of 23 Page ID #:1045




1    of common ‘questions’—even in droves—but, rather the capacity of a classwide
2    proceeding to generate common answers apt to drive the resolution of the litigation.” Id.
3    (internal quotation marks omitted).
4          Here, there are not common answers apt to drive the resolution of the litigation. A
5    close reading of the FAC makes this clear. In the Prayer for Relief, the Named Plaintiffs
6    seek certification of a No Notice Subclass for the purpose of obtaining a class-wide
7    permanent injunction enjoining the government from “[r]etaining property seized from
8    USPV customers’ safe deposit boxes without stating a valid independent basis for its
9    continued detention[.]” (FAC at 51 ¶ J(i) (emphasis added).) On the face of the FAC,
10   Named Plaintiffs concede that in order to obtain the “classwide” relief that they seek –
11   i.e., the return of property – the government must make a valid independent
12   determination regarding the continued detention of any property. This is not a case
13   where common answers drive resolution of the litigation. Named Plaintiffs are
14   improperly using the class vehicle for the purpose of seeking individualized answers
15   regarding the contents of each box. The Federal Rules prohibit this approach. Dukes,
16   564 U.S. at 350 ( “[w]hat matters . . . [is] the capacity of a classwide proceeding to
17   generate common answers apt to drive the resolution of the litigation.”).
18         The same flaw is fatal to the proposed Forfeiture Subclass. There, Named
19   Plaintiffs seek certification to obtain a class-wide injunction enjoining the government
20   from proceeding with its judicial civil forfeiture of any USPV customers’ safe deposit
21   box “without articulating an adequate basis to conclude that the government has
22   probable cause to believe the individual’s property is subject to forfeiture[.]” (FAC
23   at 51 ¶ K(ii).) Again, on the face of the FAC, Named Plaintiffs ask the Court to order
24   individualized answers regarding probable cause as to each seized box that is subject to
25   forfeiture, not common answers apt to drive the resolution of the litigation. A ruling in
26   Named Plaintiffs’ favor would lead to no common answers driving resolution of their
27   claims, but rather a series of individualized responses tailored to the facts of each
28   retained box.
                                                   9
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 15 of 23 Page ID #:1046




1          The law is clear that it is not enough to simply allege that the government has
2    violated the Constitution—that does not satisfy commonality: “Merely alleging a
3    ‘violation of the same provision of law’”—here, the Constitution—“does not satisfy
4    commonality.” Tinsley, 922 F.3d at 967 (quoting Dukes, 564 U.S. at 350). What drives
5    the inquiry is whether common answers drive resolution of the litigation. Here,
6    regardless of the validity of Named Plaintiffs’ legal theory, the claims depend on
7    individualized factual arguments regarding probable cause and the basis for continued
8    detention of property. The Federal Rules prohibit class certification in this context.
9          A brief review of the six civil judicial forfeiture complaints the government filed
10   recently highlights the individualized inquiries underlying these proceedings. (See
11   supra, Section II.) The government will continue to file similar complaints in the
12   coming weeks against specific property. Claimants will then be able to challenge the
13   constitutionality of the inventory search with respect to their property in this forum, and
14   the government will respond to such defenses based on the individual circumstances and
15   facts surrounding the search of each box. The responses will differ based on the nature
16   of the search, the type of property reviewed, and other facts. The Court should deny
17   class certification where judicial proceedings are already in place to address what are
18   inherently individualized inquiries.
19         Named Plaintiffs cannot meet their burden with respect to Rule 23(a)
20   commonality. The motion for class certification should be denied on this basis alone.
21            B.    Named Plaintiffs Cannot Satisfy Rule 23(a) Typicality.
22         For related reasons, Plaintiffs cannot satisfy the typicality requirement of Rule
23   23(a). Typicality and commonality “tend to merge,” and both ultimately address
24   “whether under the particular circumstances maintenance of a class action is economical
25   and whether the named plaintiff’s claim[s] and the class claim[s] are so interrelated that
26   the interests of the class members will be fairly and adequately protected in their
27   absence.” Dukes, 564 U.S. at 349 n.5 (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.
28   147, 157-58, n.13 (1982)).
                                                  10
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 16 of 23 Page ID #:1047




1          As set forth in the government’s motion to dismiss and reply, this lawsuit is moot
2    as to the Named Plaintiffs. (Dkts. 62 and 68; Dkt. 60 (July 23, 2021 order re: plaintiffs’
3    motion for preliminary injunction at 1, noting that the Snitkos had recovered their
4    property and Gothier was scheduling his property’s return).) These individuals no longer
5    have live claims. In a creative attempt to work around this reality, Named Plaintiffs
6    accuse the government of “picking off” the named plaintiffs (as if this were a consumer
7    class action) and cite case law protecting the ability to certify a class under Rule
8    23(b)(3). (See Mot. for Class Certification at 9.) Named Plaintiffs ask the Court to
9    ignore the mootness of their claims and to construe their individual causes of action as
10   relating back to the FAC, such that they fictionally remain live for the sole purpose of
11   class certification. (Id at 9.) Named Plaintiffs miss the mark entirely.
12         The government does not concede that the Named Plaintiffs’ claims relate back to
13   the FAC or that the doctrine of inherently transitory claims applies here. Named
14   Plaintiffs’ claims were already moot before they filed the motion for class certification,
15   and this is not a Rule 23(b)(3) class action where “picking off” typically occurs, like a
16   TCPA or consumer class action. Moreover, the government is simply following the law
17   by resolving Named Plaintiffs’ claims and meeting the 90-day deadline set forth in 18
18   U.S.C. § 983(a)(3)(A) & (B) for the government to either file a judicial forfeiture action
19   or release the property. Regardless, the Court need not address whether the claims relate
20   back to the FAC or the claims are inherently transitory. Even if the Named Plaintiffs’
21   claims were live, the individuals are still not typical of the class and subclasses they seek
22   to represent.
23         Similar to Rule 23(a) commonality, the individualized facts surrounding each
24   Named Plaintiff demonstrate how their claims are not typical of the putative class
25   members’ claims. The fact that each Named Plaintiff’s claim is already moot merely
26   highlights the atypicality. For example, the Snitkos, Gothier, and Ruiz seek to represent
27   a “No-Notice Subclass,” which comprises those boxholders whose property is being held
28   by the government but who “have not received notice that their property is subject to
                                                  11
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 17 of 23 Page ID #:1048




1    currently ongoing forfeiture proceedings.” (Mot. for Class Certification at 12.) With
2    respect to the Named Plaintiffs of this proposed subclass:
3              The FBI made multiple attempts to contact the Snitkos in May 2021 to
4                 schedule the return of their property, and the Snitkos collected their
5                 belongings in June.
6              In late May and early June, the FBI made several attempts to contact
7                 Gothier to schedule the return of his property, but the FBI was not able to
8                 reach him at the phone number he provided. In June the FBI sent a certified
9                 letter inviting Gothier to make an appointment to receive his property, his
10                attorney contacted the FBI on June 15, 2021 and an appointment was
11                scheduled. Named Plaintiffs concede his property was returned. (Mot. for
12                Class Certification at 2.)
13             Ruiz held a box at USPV and after the Court ordered the government to
14                show cause why it continued to hold the property, the government agreed to
15                return property to him after making a determination based on his
16                individualized facts and circumstances.
17         In this fluid context -- where the government has already attempted to contact
18   every boxholder and the status of property and the number of civil forfeiture complaints
19   changes weekly depending on the deadline to file -- the Named Plaintiffs’ claims are not
20   typical of the current class or subclasses they seek to represent. Today, the classes
21   comprise, among other characteristics: boxholders who wish to remain anonymous and
22   thus cannot be contacted regarding any continued retention of property; boxholders
23   whose property will be the subject of civil judicial forfeiture proceedings; boxholders
24   who are already claimants in judicial forfeiture proceedings; boxholders who are the
25   subjects of ongoing criminal investigations; boxholders who are not returning calls or
26   responding to the FBI’s voicemails despite efforts to return property; boxholders who
27   have set up appointments to receive their property at a future date; boxholders who
28   cannot be located; and boxholders who have seemingly abandoned their property.
                                                  12
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 18 of 23 Page ID #:1049




1            In other words, on the one hand Named Plaintiffs acknowledge that the
2    government is already making individualized determinations about certain boxes, such
3    that the Named Plaintiffs’ claims are moot because their property has already been
4    returned. Yet on the other hand, they ask the Court to create a fiction that their claims
5    are not moot, and that they are typical of a uniform and static class and subclasses of
6    similarly situated boxholders. Even if the Court created a fiction as to the Named
7    Plaintiffs’ claims, the classes they seek to represent are no longer certifiable. Similar to
8    Rule 23(a) commonality, there is no way for Named Plaintiffs to meet their burden with
9    respect to Rule 23(a) typicality because these individuals do not have the same essential
10   characteristics of the now diverse putative members of the proposed classes.
11             C.   Named Plaintiffs Cannot Meet The Remaining Rule 23(a) Factors.
12         Named Plaintiffs also cannot meet their burden with respect to adequacy or
13   numerosity. Classes certified under Rule 23(b)(2), as Named Plaintiffs propose, are
14   mandatory—any and every person within the class and subclasses will be bound by this
15   Court’s judgment without the opportunity to opt-out, either before or after judgment.
16   See, e.g., Reeb v. Ohio Dep't of Rehab. & Corr., 435 F.3d 639, 645 (6th Cir. 2006)
17   (“Rule 23(b)(2) authorize[s] ‘mandatory’ class actions under which potential class
18   members do not have an automatic right to notice or a right to opt out of the class.”);
19   Kincade v. Gen. Tire & Rubber Co., 635 F.2d 501, 506 (5th Cir. 1981) (“[I]t is clear that
20   the Federal Rules do not provide objectors a right to opt out of class actions brought
21   under Rule 23(b)(2).”). Despite the mandatory nature of their classes, Named Plaintiffs
22   seek to represent a broad class. Some of the putative class members have filed their own
23   separate lawsuits before this Court or motions for return of property in related criminal
24   proceedings. Several putative class members are now claimants in civil forfeiture
25   proceedings—a number that will continue to increase. Many continue to work with the
26   FBI to retrieve property and receive electronic transfers of funds.
27         Named Plaintiffs ask the Court to elevate their case above all other proceedings
28   and force all putative class members to be onboard. This is especially problematic where
                                                  13
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 19 of 23 Page ID #:1050




1    claimants in judicial forfeiture proceedings have the right to raise constitutional issues in
2    their lawsuits. Again, the civil judicial forfeiture proceedings present boxholders and the
3    Court with a forum to determine constitutional challenges to inventory searches. Here,
4    the relief Plaintiffs seek in this lawsuit presents an irreconcilable conflict with the class
5    members they hope to represent, and so Plaintiffs therefore do not satisfy the adequacy
6    requirement of Rule 23.4
7               D.    Even If Named Plaintiffs Could Satisfy Rule 23(a), They Fail To Meet
                     The Requirements of Rule 23(b).
8
             Plaintiffs seek certification under Rule 23(b)(2), which “allows class treatment
9
     when ‘the party opposing the class has acted or refused to act on grounds that apply
10
     generally to the class, so that final injunctive relief or corresponding declaratory relief is
11
     appropriate respecting the class as a whole.’” Dukes, 564 U.S. at 360. “The key to the
12
     (b)(2) class is the indivisible nature of the injunctive or declaratory remedy warranted—
13
     the notion that the conduct is such that it can be enjoined or declared unlawful only as to
14
     all of the class members or as to none of them” Id. (internal citation and quotation marks
15
     omitted). “In other words, Rule 23(b)(2) applies only when a single injunction or
16
     declaratory judgment would provide relief to each member of the class. It does not
17
     authorize class certification when each individual class member would be entitled to a
18
     different injunction or declaratory judgment against the defendant.” Id. (emphasis
19
     added). “If individualized relief is sought—even individual injunctive relief—the named
20
     plaintiffs must look elsewhere in Rule 23(b) to obtain certification.” See Jamie S. v.
21
     Milwaukee Pub. Schs., 668 F.3d 481, 499 (7th Cir. 2012) (citing Dukes, 564 U.S. at 361-
22
     362).
23
24
            4 With respect to numerosity, every plaintiff wishing to proceed through a class

25   action must actually prove—not simply plead—that their proposed class satisfies each
     requirement of Rule 23. Halliburton Co. v. Erica P. John Fund, Inc, 573 U.S. 258, 275
26   (2014) (citing Dukes, 564 U.S. at 350-51). Because these proceedings are fluid, the
     number of putative class members for the proposed subclasses changes on a nearly daily
27   basis. The government’s deadline to file forfeiture proceedings continues through
     October, and the FBI continues to return property to boxholders after making
28   individualized determinations. Named Plaintiffs have not met their burden with respect
     to numerosity of the subclasses.
                                                 14
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 20 of 23 Page ID #:1051




1          These principles are independently fatal to the request for class certification. First,
2    as described throughout this opposition, since the execution of the search warrant the
3    government has not “acted or refused to act on grounds that apply generally to the class.”
4    Fed. R. Civ. P. 23(b)(2). Rather, the proposed putative class members are now diverse
5    and varied—indeed, even every Named Plaintiff is no longer a member of the proposed
6    subclasses they seek to represent because the government has acted in a way that is
7    unique to them as opposed to other putative class members. The government has sent
8    different notices to various individuals, received claims and petitions for remission from
9    boxholders and other alleged stakeholders, initiated administrative forfeiture
10   proceedings, initiated judicial forfeiture proceedings, returned property to many
11   individuals, transferred funds to many individuals, and responded to several lawsuits
12   associated with these proceedings. Moreover, the execution of the search warrant
13   involved different law enforcement officials and unique property with respect to each
14   safe deposit box. Regarding those who have not yet received their property, the grounds
15   for the government’s decisions to return property or initiate judicial forfeiture
16   proceedings will vary from box to box—the civil forfeiture complaints lay out the factual
17   bases for each proceeding and show the individualized nature of these proceedings.
18   Thus, Named Plaintiffs cannot even satisfy Rule 23(b)(2)’s first requirement.
19         Nor can Plaintiffs satisfy the separate requirement that the proposed declaratory
20   judgment be “appropriate,” Fed. R. Civ. P. 23(b)(2), by providing “relief to each member
21   of the class,” Dukes, 564 U.S. at 360. The relief Plaintiffs seek is expansive and
22   formulated in a way that requires the government to affirmatively provide unique
23   answers as to each putative class member. As described in the FAC, Named Plaintiffs
24   seek an injunction ordering the government to (1) destroy all documents and records
25   obtained during the execution of a search warrant; (2) return property depending on the
26   basis of the government’s ongoing detention of property; and (3) stop all civil forfeiture
27   proceedings unless the government makes an individualized determination about
28   probable cause. (FAC ¶¶ 169, 173; Prayer for Relief J(i), K(ii).) In other words, if the
                                                  15
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 21 of 23 Page ID #:1052




1    Court granted the classwide relief sought in this lawsuit, every putative class member
2    would still need to go through additional, individualized litigation regarding the basis of
3    the government’s ongoing detention of property or the probable cause underlying a civil
4    forfeiture action. This is not a case in which a “single injunction” will “perforce affect
5    the entire class at once.” Dukes, 564 U.S. at 360, 361-362.
6          “That the plaintiffs have superficially structured their case around a claim for
7    class-wide injunctive and declaratory relief does not satisfy Rule 23(b)(2) if as a
8    substantive matter the relief sought would merely initiate a process through which highly
9    individualized determinations of liability and remedy are made; this kind of relief would
10   be class-wide in name only, and it would certainly not be final.” Jamie S., 668 F.3d at
11   499. That is precisely the case here. Accordingly, Named Plaintiffs’ request for class
12   certification should be denied under Rule 23(b)(2).
13             E. The Court Should Limit Any Decision On The Destruction Of
                  Documents To Named Plaintiffs.
14
           With respect to the broad proposed class covering all boxholders who had their
15
     property seized and notified themselves to the FBI, the Court should not order the
16
     destruction of any documents associated with the execution of the search warrant for the
17
     reasons stated in the government’s Motion to Dismiss (Dkt 62) and Reply (Dkt. 68).
18
           But even if the Court were inclined to issue such an order requiring the
19
     government to destroy documents related to the searches of the Named Plaintiffs’ boxes,
20
     the Court should not broadly require the destruction of documents with respect to every
21
     putative class member. Named Plaintiffs recklessly ask the Court to order destruction of
22
     documents without conducting any individualized factual analysis regarding the
23
     boxholder, the property seized, or the status of proceedings. The government has
24
     already begun civil forfeiture proceedings against the property of several boxes, and an
25
     indiscriminate order broadly requiring the government to destroy documents of could
26
     raise discovery issues with respect to civil proceedings and ongoing criminal
27
     investigations.
28
                                                  16
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 22 of 23 Page ID #:1053




1          For example, with respect to Box No. 5911, the government has made an
2    individualized determination that the boxholder is a drug supplier who provides drugs to
3    others and receives currency in exchange for the drugs he supplies. (See United States
4    of America v. $399,000.00 in U.S. Currency, 2:21-cv-06966-RGK-MAR, Dkt. 1.) The
5    boxholder has a significant criminal history, which includes California and Illinois state
6    felony convictions for aggravated criminal sexual assault, robbery, felony drug
7    convictions and convictions for domestic violence. (Id.) In addition, the boxholder has a
8    2010 New Jersey federal district court conviction for bank fraud and felon in possession
9    of a firearm for which he was sentenced to 70 months imprisonment and five years of
10   supervised release. (Id.) He also has a 2019 State of California conviction for perjury
11   for which he is on probation. (Id.) Inside the box, officers found $399,000.00 in U.S.
12   currency. (Id.) On July 15, 2021, officers executed a federal search warrant at the
13   boxholder’s residence. (Id.) During the search, officers found evidence of the boxholder
14   engaging in a large credit card scheme, including credit card swipers and logbooks with
15   social security numbers.
16         With respect to Box No. 4304, the government made an individualized
17   determination that the boxholder has a significant criminal history, which includes a
18   1996 federal conviction on cocaine trafficking charges for which he was sentenced to
19   over 20 years (or more specifically 247 months) imprisonment followed by 5 years of
20   supervised release. (See United States of America v. $305,000.00 in U.S. Currency,
21   2:21-cv-06968-RGK-MAR.) Officers found $305,000.00 in U.S. currency inside the
22   box. (Id.) Law enforcement officers executed a search warrant on the boxholder’s
23   residence on July 15, 2021. (Id.) Officers found 10 phones in the boxholder’s bedroom.
24   (Id.) When officers asked why he had 10 phones, the boxholder replied he needs “10
25   phones to stay 10 steps away from you.” (Id.)
26         Several other judicial forfeiture complaints have been filed, and the government
27   will file several more in the coming weeks. In light of these ongoing civil cases and
28   related criminal investigations, the Court should not broadly order destruction of
                                                 17
Case 2:21-cv-04405-RGK-MAR Document 74 Filed 09/07/21 Page 23 of 23 Page ID #:1054




1    documents on a classwide basis. Relief should be limited to the Named Plaintiffs alone.
2              F. The Court Should Decline To Certify A Class Where Putative Class
                  Members Can Raise Issues In Civil Forfeiture Actions.
3
            The mandatory classes proposed by Named Plaintiffs are also inappropriate where
4
     putative class members can raise the constitutional issues related to inventory searches as
5
     part of their civil forfeiture actions.
6
            As described in the government’s Motion to Dismiss, class claims I through VI
7
     seek declaratory relief, and all of plaintiffs’ requests for declaratory relief can properly
8
     be raised in any civil forfeiture action the government files. One 1958 Plymouth Sedan
9
     v. Pennsylvania, 380 U.S. 693, 696 (1965) (Fourth Amendment exclusionary rule applies
10
     in civil forfeiture cases); United States v. $186,416.00 in U.S. Currency, 590 F.3d 942,
11
     950 (9th Cir. 2010) (same); Supplemental Rule G(8)(a) of the Supplemental Rules for
12
     Admiralty or Maritime Claims and Asset Forfeiture Actions (party can file motion to
13
     suppress evidence in civil forfeiture cases).
14
            Accordingly, the Court should not elevate the present motion for class certification
15
     above claimants in judicial forfeiture proceedings, and should instead allow them to
16
     proceed on an individual basis.
17
     V.     CONCLUSION
18
            For the foregoing reasons, the government respectfully requests that the motion
19
     for class certification be denied.
20
21
22
23
24
25
26
27
28
                                                     18
